


Exhibit 10.1
Amendment No. 4 to
Discover Financial Services
Employee Stock Purchase Plan
The Discover Financial Services Employee Stock Purchase Plan, as heretofore
amended (the “Plan”), is hereby amended in the following respects, effective
July 29, 2015:
1.
Section 7(a) is hereby amended to provide that upon suspension or termination of
Participation unused cash credited to the Participant’s account shall be
refunded by replacing the text of Section 7(a) with the following:

“Suspension of Payroll Deductions. A participant may elect at the time and in
the manner specified by the Committee to suspend his or her participation in the
Plan, provided such election is received by the Company or its designated agent
prior to the date specified by the Committee for suspension of participation
with respect to the Purchase Period for which such suspension is to be
effective. Upon any suspension of participation, the participant’s payroll
deductions shall cease, and any cash credited to such participant’s Purchase
Account shall be refunded, as soon as practicable. A participant who elects to
suspend participation in the Plan shall be permitted to resume participation in
the next following Purchase Period by making a new request to participate at the
time and in the manner described in Section 4 hereof.”
Additionally, Section 7(b) is replaced with the following:
“Termination of Participation. If the participant dies, terminates employment
with the Participating Companies for any reason, including a termination due to
disability or retirement, or otherwise ceases to be an Eligible Employee, such
participant’s participation in the Plan shall immediately terminate. Upon such
terminating event, any cash credited to such participant’s Purchase Account
shall be refunded as soon as practicable to such participant or his or her legal
representative, as the case may be.”
2.
Section 10 is hereby amended to provide Participants the choice of payment
method for regular cash dividend payments by replacing Section 10 with the
following:

“All ordinary or regular cash dividends paid with respect to shares of Common
Stock held in a participant’s Purchase Account shall be paid in cash and added
to the participant’s Purchase Account unless the participant elects, with the
Plan’s third-party administrator, that ordinary or regular cash dividends paid
on common stock purchased under the plan be reinvested automatically in shares
of Common Stock purchased at 100 percent of Fair Market Value on the date such
dividend is paid. All ordinary or regular non-cash dividends paid on Common
Stock held in a participant’s Purchase Account shall be paid to the participant
as soon as practicable.”


